DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue US Patent Application Publication 2017/0010176 (hereinafter referred to as Inoue).
claim 1, Inoue discloses as described the abstract for example, a tube leak detection device for detecting leak of at least one tube 51 of a heat exchanger which increases a temperature of a liquid by heat exchange between the liquid flowing inside (second fluid) the at least one tube and a fluid flowing outside (first fluid) the at least one tube, the tube leak detection device comprising an inlet opening-and-closing valve 56 and an outlet opening-and-closing valve 63 disposed at an inlet and an outlet end of the at least one tube respectively, and a pressure detection member 71 for detecting pressure inside the at least one tube between the inlet opening-and-closing valve and the outlet opening-and-closing valve as claimed.
Regarding claim 2, Inoue discloses a valve 69 configured to release at least one of the liquid inside the tube between the inlet opening-and-closing valve and outlet opening-and-closing valve as claimed. 

Regarding claim 5, Inoue discloses a tube leak detection method comprising a step of flowing a liquid inside at least one tube, a step of flowing a fluid having a higher temperature than the liquid outside the at least one tube, a step of sealing the liquid inside the at least one tube after flowing the liquid and the fluid and a step of detecting a pressure inside the at least one tube after sealing the liquid inside the at least one tube as claimed.
Regarding claim 6, Inoue discloses wherein an inlet opening-and-closing valve and an outlet opening-and-closing are disposed at an inlet end and an outlet end of the at least one tube respectively, and wherein the step of sealing the liquid inside the at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Bowling US Patent Application Publication 2017/0261398 (hereinafter referred to as Bowling).
Regarding claims 3 and 4, Inoue discloses the claimed device but does not explicitly teach the monitor for displaying a detection value of the pressure detection member sequentially, or the valves as being solenoid valves as claimed. Bowling teaches a device for testing leaks in a heat exchanger which allows uses solenoid valves to isolate segments and a monitor to display the results. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Bowling with those of Inoue to allow for an operator to monitor the system remotely and to use solenoid valves to allow for control of the fluid flows since they were known in the art to be affordable and widely available.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue.
claim 7, Inoue discloses setting an upper limit value (predetermined pressure range) of the pressure inside the at least one tube (paragraph 0024) and a step of releasing the liquid inside the tube. Inoue does not explicitly disclose the step of releasing the fluid when the pressure inside the at least one tube reaches the upper limit as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have released the pressure in the tube in order to validate the absence of leaks and continue operation since Inoue continues to operate after testing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MARK A SHABMAN/Examiner, Art Unit 2861